Exhibit 10.2

 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

:

 

SECURITIES AND EXCHANGE COMMISSION,

:

 

450 Fifth Street, N.W.

:

 

Washington, D.C. 20549-0800,

:

 

 

:

 

Plaintiff,

:

Civ. Action No.         

 

:

 

v.

:

 

 

:

 

THE TITAN CORPORATION,

:

 

3033 Science Park Road

:

 

San Diego, CA 92121-1199

:

CONSENT

 

:

 

Defendant.

:

 

 

:

 

 

 

CONSENT OF DEFENDANT TITAN
CORPORATION TO ENTRY OF JUDGMENT

 

1.                                       Defendant, The Titan Corporation
(“Defendant” or “Titan”), waives service of a summons and the complaint in this
action, enters a general appearance, and admits the Court’s jurisdiction over
Titan and over the subject matter of this action, and waives the filing of an
answer.

 

2.                                       Without admitting or denying the
allegations of the complaint (except as to personal and subject matter
jurisdiction, which Titan admits), Titan hereby consents to the entry of the
Final Judgment in the form attached hereto (the “Final Judgment”) and
incorporated by reference herein, which, among other things:

 

(a)            Permanently restrains and enjoins Titan from violating Sections
30A, 13(b)(2)(A), 13(b)(2)(B) and 13(b)(5) of the Securities and Exchange Act of
1934 (“Exchange Act”) [15 U.S.C. §§ 78dd-1; 78m(b)(2)(A) and (B); 78m(b)(5)],
and Rule 13b2-1 thereunder [17 C.F.R. § 240.13b2-1];

 

--------------------------------------------------------------------------------


 

(b)           Orders Titan to pay disgorgement in the amount of $12,620,000,
plus prejudgment interest thereon in the amount of $2,859,195.47;

 

(c)            Orders Titan to pay a civil penalty in the amount of $13,000,000,
pursuant to Sections 21(d) and 32(c) of the Exchange Act [15 U.S.C. §§ 78u(d)
and 78ff(c)], but provides this penalty shall be deemed satisfied by full
payment of criminal fines, totaling $13,000,000, by Titan in the pending
criminal case before the United States District Court for the Southern District
of California styled United States v. The Titan Corporation; and

 

(d)           Orders Titan, through its Board of Directors, within 30 days after
the date of entry of the Final Judgment, to retain a qualified independent
consultant (the “Consultant”) to review Titan’s policies and procedures as they
relate to Titan’s compliance with the books-and-records, internal accounting
controls and anti-bribery provisions of the Foreign Corrupt Practices Act,
codified at Sections 13(b)(2)(A), 13(b)(2)(B) and 30A of the Exchange Act [15
U.S.C. §§ 78m(b)(2)(A) and (B) and 78dd-1] and to adopt the Consultant’s
recommendations.

 

3.                                       Titan agrees that it shall not seek or
accept, directly or indirectly, reimbursement or indemnification from any
source, including but not limited to payment made pursuant to any insurance
policy, with regard to any civil penalty amounts that Titan pays pursuant to the
Final Judgment.  Titan further agrees that it shall not claim, assert, or apply
for a tax deduction or tax credit with regard to any federal, state, or local
tax for any penalty amounts that Titan pays pursuant to the Final Judgment.

 

2

--------------------------------------------------------------------------------


 

4.                                       Titan waives the entry of findings of
fact and conclusions of law pursuant to Rule 52 of the Federal Rules of Civil
Procedure.

 

5.                                       Titan waives the right, if any, to
appeal from the entry of the Final Judgment.

 

6.                                       Titan enters into this Consent
voluntarily and represents that no threats, offers, promises, or inducements of
any kind have been made by the Commission or any member, officer, employee,
agent, or representative of the Commission to induce Titan to enter into this
Consent.

 

7.                                       Titan agrees that this Consent shall be
incorporated into the Final Judgment with the same force and effect as if fully
set forth therein.

 

8.                                       Titan will not oppose the enforcement
of the Final Judgment on the ground, if any exists, that it fails to comply with
Rule 65(d) of the Federal Rules of Civil Procedure, and hereby waives any
objection based thereon.

 

9.                                       Titan waives service of the Final
Judgment and agrees that entry of the Final Judgment by the Court and filing
with the Clerk of the Court will constitute notice to Titan of its terms and
conditions.  Titan further agrees to provide counsel for the Commission, within
thirty days after the Final Judgment is filed with the Clerk of the Court, with
an affidavit or declaration stating that Titan has received and read a copy of
the Final Judgment.

 

10.                                 Consistent with 17 C.F.R. § 202.5(f), this
Consent resolves only the claims asserted against Titan in this civil
proceeding.  Titan acknowledges that no promise or representation has been made
by the Commission or any member, officer, employee, agent, or representative of
the Commission, with regard to any criminal liability that may have arisen or
may arise from the facts underlying this action or immunity from any such
criminal liability.  Titan waives any claim of Double Jeopardy based upon the
settlement of this proceeding,

 

3

--------------------------------------------------------------------------------


 

including the imposition of any remedy or civil penalty herein.  Titan further
acknowledges that the Court’s entry of a permanent injunction may have
collateral consequences under federal or state law and the rules and regulations
of self-regulatory organizations, licensing boards, and other regulatory
organizations.  Such collateral consequences include, but are not limited to, a
statutory disqualification with respect to membership or participation in, or
association with a member of, a self-regulatory organization.  This statutory
disqualification has consequences that are separate from any sanction imposed in
an administrative proceeding.  In addition, in any disciplinary proceeding
before the Commission based on the entry of the injunction in this action, Titan
understands that it shall not be permitted to contest the factual allegations of
the complaint in this action.

 

11.                                 Titan understands and agrees to comply with
the Commission’s policy “not to permit a defendant or respondent to consent to a
judgment or order that imposes a sanction while denying the allegation in the
complaint or order for proceedings.”  17 C.F.R. § 202.5.  In compliance with
this policy, Titan agrees:  (i) not to take any action or to make or permit to
be made any public statement denying, directly or indirectly, any allegation in
the complaint or creating the impression that the complaint is without factual
basis; and (ii) that upon the filing of this Consent, Titan hereby withdraws any
papers filed in this action to the extent that they deny any allegation in the
complaint.  If Titan breaches this agreement, the Commission may petition the
Court to vacate the Final Judgment and restore this action to its active
docket.  Nothing in this paragraph affects Titan’s:  (i) testimonial
obligations; or (ii) right to take legal or factual positions in litigation or
other legal proceedings in which the Commission is not a party.

 

12.                                 Titan hereby waives any rights under the
Equal Access to Justice Act, the Small Business Regulatory Enforcement Fairness
Act of 1996, or any other provision of law to pursue

 

4

--------------------------------------------------------------------------------


 

reimbursement of attorney’s fees or other fees, expenses, or costs expended by
Titan to defend against this action.  For these purposes, Titan agrees that
Titan is not the prevailing party in this action since the parties have reached
a good faith settlement.

 

13.                                 In connection with this action and any
related judicial or administrative proceeding or investigation commenced by the
Commission or to which the Commission is a party, Titan (i) agrees to make
available its employees and agents to appear and be interviewed by Commission
staff at such times and places as the staff requests upon reasonable notice;
(ii) will accept service by mail or facsimile transmission of notices or
subpoenas issued by the Commission for documents or testimony at depositions,
hearings, or trials, or in connection with any related investigation by
Commission staff; (iii) appoints Titan’s undersigned attorney as agent to
receive service of such notices and subpoenas; (iv) with respect to such notices
and subpoenas, waives the territorial limits on service contained in Rule 45 of
the Federal Rules of Civil Procedure and any applicable local rules, provided
that the party requesting the testimony reimburses Titan’s travel, lodging, and
subsistence expenses at the then-prevailing U.S. Government per diem rates; and
(v) consents to personal jurisdiction over Titan in any United States District
Court for purposes of enforcing any such subpoena.

 

15.                                 Titan agrees that the Commission may present
the Final Judgment to the Court for signature and entry without further notice.

 

5

--------------------------------------------------------------------------------


 

16.                                 Titan agrees that this Court shall retain
jurisdiction over this matter for the purpose of enforcing the terms of the
Final Judgment.

 

Dated:

  February 22, 2005

 

THE TITAN CORPORATION

 

 

 

 

 

 

 

 

By:

  /s/ David W. Danjczek

 

 

 

 

 

 

 

3033 Science Park Road

 

 

 

San Diego, CA 92121-1199

 

On February 22, 2005, Martin J. Weinstein, a person known to me, personally
appeared before me and acknowledged executing the foregoing Consent with full
authority to do so on behalf of Titan as its counsel.

 

 

 

 

/s/  Bonnie Hiran

 

 

 

Notary Public

 

 

Commission expires: January 1, 2009

 

Approved as to form:

 

 

  /s/ Martin J. Weinstein

 

Martin J. Weinstein, Esq. (counsel for Titan)

Willkie Farr & Gallagher LLP

1875 K Street, NW

Washington, DC 20006-1238

Phone: (202) 303-1000

Fax: (202) 303-2000

 

 

6

--------------------------------------------------------------------------------


 

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

:

 

SECURITIES AND EXCHANGE COMMISSION,

:

 

450 Fifth Street, N.W.

:

 

Washington, D.C. 20549-0800,

:

 

 

:

 

Plaintiff,

:

Civ. Action No.         

 

:

 

v.

:

 

 

:

 

THE TITAN CORPORATION,

:

 

3033 Science Park Road

:

 

San Diego, CA 92121-1199

:

FINAL JUDGMENT

 

:

 

Defendant.

:

 

 

FINAL JUDGMENT AS TO THE TITAN CORPORATION

 

The Securities and Exchange Commission having filed a Complaint and Defendant,
The Titan Corporation (“Titan”), having entered a general appearance; consented
to the Court’s jurisdiction over Titan and the subject matter of this action;
consented to entry of this Final Judgment without admitting or denying the
allegations of the Complaint (except as to jurisdiction); waived findings of
fact and conclusions of law; and waived any right to appeal from this Final
Judgment:

 

I.

 

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Titan and Titan’s agents,
servants, employees, attorneys, and all persons in active concert or
participation with them who receive actual notice of this Final Judgment by
personal service or otherwise are permanently restrained and enjoined from
violating Section 30A of the Securities Exchange Act of 1934 (the “Exchange
Act”) [15 U.S.C. § 78dd-1] by making use of the mails or any means or

 

--------------------------------------------------------------------------------


 

instrumentalities of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay, or authorization of the payment of any money, or offer,
gift, promise to give, or authorization of the giving of anything of value to –

 

(1)          any foreign official for purposes of –

 

(A)(i) influencing any act or decision of such foreign official in his official
capacity, (ii) inducing such foreign official to do or omit to do any act in
violation of the lawful duty of such official, or (iii) securing any improper
advantage; or

 

(B) inducing such foreign official to use his influence with a foreign
government or instrumentality thereof to affect or influence any act or decision
of such government or instrumentality, in order to assist in obtaining or
retaining business for or with, or directing business to, any person;

 

(2) any foreign political party or official thereof or any candidate for foreign
political office for purposes of –

 

(A) (i) influencing any act or decision of such party, official, or candidate in
its or his official capacity, (ii) inducing such party, official, or candidate
to do or omit to do an act in violation of the lawful duty of such party,
official, or candidate, or (iii) securing any improper advantage; or

 

(B) inducing such party, official, or candidate to use its or his influence with
a foreign government or instrumentality thereof to affect or influence any act
or decision of such government or instrumentality, in order to assist in
obtaining or retaining business for or with, or directing business to, any
person; or

 

(3) any person, while knowing that all or a portion of such money or thing of
value will be offered, given, or promised, directly or indirectly, to any
foreign official, to any

 

2

--------------------------------------------------------------------------------


 

foreign political party or official thereof, or to any candidate for foreign
political office, for the purposes of –

 

(A)(i) influencing any act or decision of such foreign official, political
party, party official, or candidate in his or its official capacity, (ii)
inducing such foreign official, political party, party official, or candidate to
do or to omit to do any act in violation of the lawful duty of such foreign
official, political party, party official, or candidate or, (iii) securing any
improper advantage; or

 

(B) inducing such foreign official, political party, party official, or
candidate to use his or its influence with a foreign government or
instrumentality thereof to affect or influence any act or decision of such
government or instrumentality, in order to assist in obtaining or retaining
business for or with, or directing business to, any person.

 

II.

 

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Titan and Titan’s
agents, servants, employees, attorneys, and all persons in active concert or
participation with them who receive actual notice of this Final Judgment by
personal service or otherwise are permanently restrained and enjoined from
violating, directly or indirectly, Sections 13(b)(2)(A) and 13(b)(2)(B) of the
Exchange Act [15 U.S.C. §§ 78m(b)(2)(A) and 78m(b)(2)(B)] by failing, or causing
the failure of any issuer having a class of securities registered pursuant to
Section 12 of the Exchange Act [15 U.S.C. § 78l] or that is required to file
reports pursuant to Section 15(d) of the Exchange Act [15 U.S.C. § 78o(d)], to

 

(A) make and keep books, records, and accounts, which, in reasonable detail,
accurately and fairly reflect the transactions and dispositions of the assets of
the issuer; or

 

3

--------------------------------------------------------------------------------


 

(B) devise and maintain a system of internal accounting controls sufficient to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorization; (ii) transactions are
recorded as necessary (I) to permit preparation of financial statements in
conformity with generally accepted accounting principles or any other criteria
applicable to such statements, and (II) to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

III.

 

IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that Titan and Titan’s
agents, servants, employees, attorneys, and all persons in active concert or
participation with them who receive actual notice of this Final Judgment by
personal service or otherwise are permanently restrained and enjoined from,
knowingly circumventing or knowingly failing to implement a system of internal
accounting controls, or knowingly falsifying, or directly or indirectly
falsifying or causing to be falsified, any book, record, or account described in
Section 13(b)(2) of the Exchange Act [15 U.S.C. § 78m(b)(2)], in violation of
Section 13(b)(5) of the Exchange Act and Rule 13b2-1 thereunder [15 U.S.C.
§ 78m(b)(5) and 17 C.F.R. § 240.13b2-1].

 

IV.

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, within thirty (30) days after
the date of entry of this Final Judgment, Titan, through its Board of Directors,
shall, at Titan’s expense retain a qualified independent consultant (the
“Consultant”), not unacceptable to

 

4

--------------------------------------------------------------------------------


 

the staff of the Commission, to review Titan’s policies and procedures as they
relate to compliance with the books-and-records, internal accounting controls,
and anti-bribery provisions of the Foreign Corrupt Practices Act, codified at
Sections 13(b)(2)(A), 13(b)(2)(B) and 30A of the Exchange Act [15 U.S.C.
§§ 78m(b)(2)(A) & (B) and 78dd-1].  Titan shall cooperate fully with the
Consultant in this review and shall provide the Consultant with access to its
files, books, records, personnel and agents as reasonably requested for review. 
Within ninety (90) days after appointment, the Consultant shall complete its
review and submit a report documenting its findings and making recommendations
(the “Report”) to Titan’s Board of Directors, a copy of which shall be
transmitted contemporaneously to Richard W. Grime, Assistant Director, Division
of Enforcement, Securities and Exchange Commission, 450 Fifth Street, N.W.,
Washington, D.C., 20549-0800.  The Report shall include, without limitation,
recommendations concerning policies, procedures and practices necessary to
remedy (i) the failures alleged in the complaint, and (ii) any further failures
described in the Report.  The Consultant shall have the option to seek an
extension of time by making a written request to the Commission staff at the
address set forth above, and to Titan.  Within ninety (90) days after receiving
the Report, Titan shall adopt and implement all recommendations contained
therein; provided, however, that as to any recommendation that Titan believes is
unduly burdensome or impractical, Titan may suggest, within thirty (30) days of
receiving the Report, an alternative policy or procedure designed to achieve the
same objective, submitted in writing to the Consultant and the Commission staff
(at the address listed above).  Titan and the Consultant shall then attempt in
good faith to reach agreement as to any policy or procedure as to which there is
any dispute and the Consultant shall reasonably evaluate any alternative policy
or procedure proposed by Titan.  Such discussion and evaluation by Titan and the
Consultant shall conclude within sixty (60) days of Titan’s receipt of

 

5

--------------------------------------------------------------------------------


 

the Report, whether Titan and the Consultant have reached agreement or not.  At
that time, the Consultant shall inform Titan and the Commission (at the address
listed above) of his or her determination concerning any recommendation that
Titan had believed was unduly burdensome or impractical.  Titan will then abide
by the Consultant’s ultimate determinations with regard thereto and shall adopt
and implement those recommendations deemed appropriate by the Consultant within
ninety (90) days after final agreement or determination by the Consultant. 
Within 150 days of receipt of the Consultant’s Report, Titan shall submit an
affidavit to the Commission staff (at the address set forth above) certifying
that it has adopted and implemented the recommendations of the Consultant. 
Titan shall specify in its affidavit that it adopted and implemented all
uncontested recommendations within the prescribed initial ninety (90) day
period.

 

To ensure the independence of the Consultant, Titan (i) shall not have the
authority to terminate the Consultant without the prior written approval of the
Commission staff; and (ii) shall compensate the Consultant, and persons engaged
to assist the Consultant, for services rendered pursuant to this Final Judgment
at their reasonable and customary rates.  For the period of the engagement and
for a period of two (2) years from the completion of the engagement, the
Consultant shall not enter into any employment, consultant, attorney-client,
auditing or other professional relationship with Titan, or any of its present or
former affiliates, directors, officers, partners, employees, or agents acting in
their capacity as such.  Any firm with which the Consultant is affiliated or of
which he/she is a member, and any person engaged to assist the Consultant in
performance of his/her duties under this Final Judgment shall not, without prior
written consent of the Commission staff, enter into any employment, consultant,
attorney-client, auditing or other professional relationship with Titan, or any
of its present or former affiliates,

 

6

--------------------------------------------------------------------------------


 

directors, officers, employees, or agents acting in their capacity as such for
the period of the engagement and for a period of two (2) years after the
engagement.

 

In the event that Titan is acquired by another company and becomes a
wholly-owned subsidiary of the acquiring company before it has fully complied
with all of the terms of this section, Titan’s obligations under this
section shall remain in effect only as to Titan as a wholly-owned subsidiary. In
the event that Titan is acquired by another company and ceases to be a
wholly-owned subsidiary of such acquiring company before Titan has fully
complied with all of the terms of this paragraph, the acquiring company shall
assume Titan’s obligations under this paragraph.  In the event that any Titan
subsidiary is acquired and that subsidiary no longer operates as part of a
registrant with the Commission under Exchange Act Section 12(b) [15 U.S.C.
§ 78l(b)], or as part of an entity required to file reports with the Commission
pursuant to Exchange Act Section 15(d) [15 U.S.C. § 78o(d)], Titan’s obligations
under this paragraph shall not apply to such subsidiary.

 

V.

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Titan shall pay disgorgement
of $12,620,000, representing profits gained as a result of the conduct alleged
in the Complaint, together with prejudgment interest thereon in the amount of
$2,859,195.47, for a total of $15,479,195.47.  Titan shall satisfy this
obligation by paying $15,479,195.47 within ten (10) business days after entry of
this Final Judgment by certified check, bank cashier’s check, or United States
postal money order payable to the Securities and Exchange Commission.  The
payment shall be delivered or mailed to the Office of Financial Management,
Securities and Exchange Commission, Operations Center, 6432 General Green Way,
Mail Stop 0-3, Alexandria, Virginia 22312, and shall be accompanied by a letter
identifying Titan as a

 

7

--------------------------------------------------------------------------------


 

defendant in this action; setting forth the title and civil action number of
this action and the name of this Court; and specifying that payment is made
pursuant to this Final Judgment.  A copy of the cover letter and money order or
check shall also be sent to Richard W. Grime, Assistant Director, Division of
Enforcement, Securities and Exchange Commission, 450 Fifth Street, N.W.,
Washington, D.C. 20549-0800.  By making this payment, Titan relinquishes all
legal and equitable right, title, and interest in such funds, and no part of the
funds shall be returned to Titan.

 

VI.

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Titan shall pay a civil
penalty in the amount of $13,000,000, pursuant to Sections 21(d) and 32(c) of
the Exchange Act [15 U.S.C. § 78u(d) and 78ff(c)].  This civil penalty shall be
deemed satisfied by full payment of criminal fines, totaling $13,000,000, by
Titan in the criminal case before the United States District Court for the
Southern District of California styled United States v. The Titan Corporation. 
In the event that full payment of these criminal fines is not made within thirty
(30) days of the date they are imposed, the civil penalty ordered herein shall
become immediately due and payable, and Titan shall pay that amount by certified
check, bank cashier’s check, or United States postal money order payable to the
Securities and Exchange Commission.  The payment shall be delivered or mailed to
the Office of Financial Management, Securities and Exchange Commission,
Operations Center, 6432 General Green Way, Mail Stop 0-3, Alexandria, Virginia
22312, and shall be accompanied by a letter identifying Titan as a defendant in
this action; setting forth the title and civil action number of this action and
the name of this Court; and specifying that payment is made pursuant to this
Final Judgment.  A copy of the cover letter and money order or check shall also
be sent to Richard W. Grime, Assistant Director, Division of

 

8

--------------------------------------------------------------------------------


 

Enforcement, Securities and Exchange Commission, 450 Fifth Street, N.W.,
Washington, D.C. 20549-0800.

 

VII.

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Consent is incorporated
herein with the same force and effect as if fully set forth herein, and that
Titan shall comply with all of the undertakings and agreements set forth
therein.

 

VIII.

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court shall retain
jurisdiction of this matter pursuant to Rule 65(d) of the Federal Rules of Civil
Procedure, for all purposes, including the implementation and enforcement of
this Final Judgment.

 

IX.

 

IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, there being no just cause for
delay, the Clerk of the Court is hereby directed, pursuant to Rule 54(b) of the
Federal Rules of Civil Procedure, to enter this Final Judgment forthwith.

 

 

SO ORDERED, this              day of
                                                      , 2005.

 

 

 

 

 

 

UNITED STATES DISTRICT JUDGE

 

 

9

--------------------------------------------------------------------------------